Order entered December 18, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00484-CR

                               SHAUN PAUL MURRAY, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-80483-2012

                                           ORDER
        The Court REINSTATES the appeal.

        On October 17, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On December 16, 2013, we received appellant’s brief

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 17, 2013 order requiring findings.

        We GRANT the December 16, 2013 extension motion and ORDER appellant’s brief

filed as of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE